t c memo united_states tax_court estate of ralph robinson deceased james robinson executor petitioner v commissioner of internal revenue respondent docket no filed date tommy k cryer for petitioner nick g nilan and catherine campbell for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of ralph robinson the estate and a dollar_figure accuracy-related_penalty under sec_6662 the estate has conceded the entire deficiency the sole issue for decision is whether the estate is liable for the accuracy-related_penalty on account of negligence or disregard of rules or regulations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference ralph robinson decedent was a resident of washington state when he died at the age of on date james robinson james decedent’s son and executor of the estate also resided in washington state when the petition was filed decedent a widower suffered from alzheimer’s disease in decedent executed a durable_power_of_attorney naming his daughter carol robinson carol attorney-in-fact and giving carol control of his assets decedent’s will also named carol personal representative of the estate at carol’s request james became co-personal representative james assumed responsibility for decedent’s estate_planning unless otherwise indicated all section references are to the internal_revenue_code code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure in the case that carol could not act as personal representative the will named james alternate personal representative james is a computer programmer he does not have a college degree he completed only one basic accounting course and has never taken any_tax courses james prepared his own income_tax returns until the early 1980s when he acquired two rental properties it became increasingly difficult for james to prepare his own tax returns so he hired a former internal_revenue_service irs employee james haley mr haley to prepare them on his behalf mr haley prepared james’ returns until mr haley passed away in or james looked for another income_tax_return_preparer by that time james had sold or would soon sell the rental properties and had become involved in a sales job selling soap he thought the new activities involved a lot of paperwork and consequently did not want to prepare his own tax returns a friend tom monforton mr monforton whom james considered a successful businessman recommended john schlabach mr schlabach to prepare james’ returns mr schlabach had prepared mr monforton’s tax returns and mr monforton believed mr schlabach was very competent in or james visited mr schlabach’s office where he noticed mr schlabach’s enrolled_agent plaque on the wall the irs grants enrolled_agent status to an applicant who demonstrates special competence in tax matters by written continued following this visit james hired mr schlabach to prepare his income_tax returns before hiring him however james informed mr schlabach that he did not want to take any risky tax positions from about through mr schlabach prepared james’ income_tax returns a few years after their initial meeting james noticed that mr schlabach’s business cards included the phrase estate_planning when james asked mr schlabach if he was expanding into estate_planning he informed james that he was certified in this area and had always provided such services james eventually hired mr schlabach to provide estate_planning services for decedent decedent who had worked as a lumber mill saw filer amassed a sizable estate during his lifetime decedent had previously expressed his desire to minimize his estate_tax liability and to avoid probate after the considerable amount of time it took to probate his brother’s estate mr schlabach’s estate plan for decedent included a living_trust a transfer of real_estate into a_trust and a charitable foundation continued examination administered by or administered under the oversight of the director of the office_of_professional_responsibility and who has not engaged in any conduct that would justify the censure suspension or disbarment of any practitioner c f_r sec a the irs disbarred mr schlabach from practicing before the irs in 2002_2_cb_419 on mr schlabach’s advice james and carol established the ralph kitson robinson living_trust living_trust in date james and carol were appointed cotrustees of the living_trust carol transferred decedent’s brokerage account to the living_trust decedent’s primary residence was also transferred to the living_trust james understood the values of the assets in the living_trust would be included in the value of the gross_estate and subject_to estate_tax but agreed to establish a living_trust to avoid probate subsequently mr schlabach advised james that decedent could exclude the value of six vacant residential lots everett real_estate from the value of decedent’s gross_estate by transferring the properties to a_trust in date carol executed a quitclaim_deed and conveyed the everett real_estate to the alden granville trust laurel durkee trustee james was under the impression that transferring the everett real_estate to a pure trust was a legal means of avoiding the estate_tax after decedent’s death mr schlabach informed james that the value of decedent’s estate appeared to exceed the applicable the living trust’s purposes were to receive and manage assets for decedent’s benefit during decedent’s lifetime and manage and distribute such assets upon decedent’s death upon decedent’s death the trust was to pay for caregivers and expenses that came due after death eg funeral_expenses after payment of expenses the assets were to be distributed in equal shares to james and carol exclusion amount on the basis of this assessment mr schlabach advised james to establish and transfer assets to a charitable_trust to reduce the value of the estate below the exclusion amount mr schlabach explained that this strategy would eliminate any estate_tax liability while creating an entity that could be used to make charitable gifts in date james and carol established the robinson foundation purportedly as a sec_4947 nonexempt_charitable_trust the robinson foundation appointed james and carol cotrustees james then transferred assets from the living_trust to the robinson foundation to support his recommendations in planning the estate especially those pertaining to the robinson foundation mr schlabach showed james legal forms and printed out cases and portions of the code for james to read james read the statutes and cases but did not completely understand them when mr the applicable_exclusion_amount or unified_credit is in effect the maximum value of the taxable_estate that can be exempted from the imposition of the federal estate_tax sec_2010 the applicable_exclusion_amount for was dollar_figure million sec_2010 under provisions of the trust james and carol had authority to distribute income and or principal to charitable organizations in they each received dollar_figure a month as trustees mr schlabach prepared form_990-pf return of private_foundation for years and but the robinson foundation never requested tax-exempt status james signed each form_990-pf schlabach explained the statutes and each case pertinent to mr schlabach’s position james found that mr schlabach’s explanations were logical and supported the estate plan james also hired mr schlabach to prepare the estate’s form_706 united_states estate and generation-skipping_transfer_tax return because mr schlabach had been involved in structuring decedent’s estate mr schlabach requested information and documentation from james james disclosed everything he knew that could be pertinent to the estate and everything that mr schlabach requested james however was not aware of and consequently did not provide mr schlabach information on brokerage and bank accounts owned by decedent with assets totaling dollar_figure james reviewed and signed the form_706 in preparing the form_706 mr schlabach did not include the accounts totaling dollar_figure and the assets in the alden granville trust ie the everett real_estate in the value of decedent’s gross_estate the estate claimed a dollar_figure decedent was the beneficiary of the alden granville trust until the time of his death sec_2036 requires inclusion in the gross_estate of the value of any property transferred by a decedent except in the case of a bona_fide sale for full and adequate_consideration if the decedent has retained for his life the enjoyment of or the right to income from the property additionally the value of the gross_estate includes the value of any interest transferred by the decedent the enjoyment of which was subject at the date of the decedent’s death to change by virtue of the decedent’s retention of the power to alter amend revoke or terminate the transfer or where such power was relinquished during the 3-year period ending with the decedent's continued charitable_contribution_deduction for transfers made to the robinson foundation in the notice_of_deficiency the irs determined the value of the everett real_estate on the date of death was dollar_figure and included that amount in the value of decedent’s gross_estate the irs also disallowed the dollar_figure charitable_contribution_deduction james conceded all issues stated in the notice_of_deficiency except for the accuracy-related_penalty after the irs issued the notice_of_deficiency the parties agreed that the additional assets totaling dollar_figure omitted from the form_706 should have been included in the value of decedent’s gross estatedollar_figure opinion sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the continued death sec_2038 following mr schlabach’s advice james erroneously believed he had the power to make charitable_contributions on behalf of the estate neither the will nor the living_trust however directed any transfers for the benefit of the robinson foundation or any charitable_organization the parties agree that as the will did not have a provision allowing james to make charitable_contributions the values of assets transferred from the living_trust into the robinson foundation should not have been deducted from the value of the gross_estate the irs did not determine a deficiency relating to the dollar_figure in additional assets in the notice_of_deficiency commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite once the commissioner has met his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pursuant to sec_6662 and b a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where the taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs disregard means any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs we find that respondent has met his burden of production the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may constitute reasonable_cause 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs see also 469_us_241 much like a taxpayer’s reliance on an attorney or an accountant reliance on an enrolled_agent is a factor we may consider in determining the reasonableness of a taxpayer’s actions 440_f3d_375 6th cir affg t c memo 2004-dollar_figure a taxpayer’s reliance must be in good_faith and demonstrably reasonable 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in such a case a taxpayer will be entitled to rely upon a competent expert’s advice even if the advice should prove to be erroneous 86_tc_492 affd on other issues 864_f2d_1521 10th cir 47_tc_399 affd per curiam 398_f2d_832 6th cir this court has stated that reasonable_cause and good_faith are present where the record establishes by a preponderance of evidence that the taxpayer reasonably believes that the professional upon whom the reliance is placed is a competent tax adviser who has sufficient expertise to justify reliance the in mortensen v commissioner tcmemo_2004_279 affd 440_f3d_375 6th cir we found the taxpayer’s reliance on the enrolled_agent to have little or no value because inter alia the enrolled_agent was also the creator and promoter of the investment the enrolled_agent in mortensen received the bulk of the tax benefits from promoting the investment and preparing the taxpayer’s returns and therefore had a serious conflict of interest and was not an independent adviser we find the facts in this case to be distinguishable from the facts in mortensen taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment estate of lee v commissioner tcmemo_2009_84 citing neonatology associates p a v commissioner supra pincite james is unsophisticated in tax matters even with respect to his personal income taxes he has almost always relied on the guidance of others he has not had any formal training in accounting or taxation before hiring mr schlabach james told mr schlabach that he was not inherently a risk-taker james indicated to mr schlabach that he wanted everything to be covered and legal and not be called into question james believed mr schlabach was competent in estate_planning because he was an enrolled_agent who knew how to file each and every return that the irs has and had to pass a minimum competency test to be approved to practice_before_the_irs he credibly testified that he did not know mr schlabach had been disbarred james also believed mr schlabach had estate_planning expertise because mr schlabach’s business card included the phrase estate_planning and he could cite the code additionally mr schlabach told james that he was certified and had always provided estate_planning services on the basis of the foregoing and the fact that mr schlabach prepared james’ income_tax returns for about years without incident james was reasonable in believing that mr schlabach was a competent estate_tax adviser as well we find james provided mr schlabach all relevant financial data in his possession needed to determine the correct amount of estate_tax we find james relied on mr schlabach in good_faith before james hired mr schlabach to prepare the form_706 mr schlabach had been involved in planning the estate and james believed he had done more than an acceptable job when james hired mr schlabach to prepare the form_706 he believed it was more logical and responsible than hiring another tax_return_preparer who had no knowledge of the estate james relied on mr schlabach for many years without incident and continued to trust mr schlabach’s explanations and advice we conclude james reasonably and in good_faith relied on mr schlabach we hold that the estate is not liable for the accuracy-related_penalty in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
